Campbell, J.,
delivered the opinion of the court.
The Circuit Court rightly refused to try de novo the matter involved in the proceeding before the justice of the peace, because the statute authorizing this proceeding does not provide for or contemplate an appeal; but an appeal did lie from the judgment rendered by the justice for the costs of the proceeding, by virtue of § 1332 of the Code, and the Circuit Court should have sustained the appeal so far as to give judgment in favor of the appellants for the costs.
The justice had no right to tax the costs, because no statute gives costs in such case. He did render judgment for costs. This is a judgment from which an appeal might be taken, and the fact that the appellants sought to avail of their appeal to try anew the matter of the report of the householders, to which they were not entitled, did not deprive them of the right to have an adjudication of the matter embraced in the judgment of the justice of the peace, i.e., the costs.
The judgment of the Circuit Court dismissing the appeal is reversed, and the court proceeding to render the judgment which should have been rendered by the Circuit Court vacates the judgment of the justice of the peace for costs, and dismisses so much of the appeal as relates to the report of the householders and the precept of the justice of the peace upon such report, the costs of the Circuit Court and of this court to be taxed on the defendant in error.

Judgment accordingly.